DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on January 22, 2021 has been carefully considered.  Claims 1-24 are canceled.  Claims 25-32 are under consideration.  Claims 33-44 are withdrawn.  
Terminal Disclaimer
The terminal disclaimer filed on January 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Application Serial Nos. 16/608,427 and 16/608,819 and U.S. Patent Nos. 10,626,062; 10,640,433; 10,702,841; and 10,710,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
The recitation “the reactor stripper” (at line 13) lacks proper positive antecedent basis.  
Furthermore, the limitation “and the first reactor gas-solid separator is placed in the dilute phase zone or outside the reactor shell of the fluidized bed reactor” (at lines 25-26) is unclear because claim 30 already sets forth the limitation “the first reactor gas-solid separator is placed in the dilute phase zone or outside a reactor shell” (at lines 10-11). 
Response to Arguments
Applicant’s arguments filed on January 22, 2021 have been fully considered and are considered persuasive.
The rejections under 35 U.S.C. 102(a)(1) over the prior art to Becker (US 2,453,740), Kammerhofer et al. (DE 10 2006 049 546), Whitely (US 2,953,517), Johnson et al. (US 6,642,426), or Han et al. (US 2013/0165724) (see items 6-10 of the previous Office action) have been withdrawn in view of the amendments to independent claims 25 and 30.  In particular, the prior art fails to disclose or adequately suggest the claimed fluidized bed reactor or device comprising a fluidized bed reactor wherein, specifically, the fluidized bed reactor further comprises “a first reactor gas-solid separator… placed in the dilute phase zone or outside a reactor shell, the first reactor gas-solid separator is provided with a regenerated catalyst inlet, a catalyst outlet of the first reactor gas-solid separator is placed at the bottom of a reaction zone, and a gas outlet of the first reactor gas-solid separator is placed in the dilute phase zone”.
The rejections under 35 U.S.C. 102(a)(2) over the references to Ye ‘062 (US 10,626,062), Zhang ‘940 (US 10,710,940), Zhang ‘433 (US 10,640,433), or Ye ‘841 (US 10,702,841) (see items 11-14 of the previous Office action) have been withdrawn based on the exception 35 U.S.C. 102(b)(2)(C) because, not later than the effective filing date of the claimed invention, the subject matter disclosed in the references and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	The provisional obviousness-type double patenting rejections over co-pending Application Serial Nos. 16/608,427 and 16/608,819 (see items 15 and 16 of the previous Office action) have been withdrawn in view of the filing of the terminal disclaimer.
	The obviousness-type double patenting rejections over U.S. Patent Nos. 10,626,062; 10,640,433; 10,702,841; and 10,710,940 (see items 17-20 of the previous Office action) have been withdrawn in view of the filing of the terminal disclaimer.
Allowable Subject Matter
Claims 25-31 are allowed.  Claim 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Rejoinder of Withdrawn Process Claims
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/ apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/ apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/ apparatus are found allowable, an otherwise proper restriction requirement between product/ apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/ apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant has requested the rejoinder of the withdrawn method claims 33-44.  
To be eligible for rejoinder, the withdrawn claims must be amended to overcome the following rejections under 35 U.S.C § 112:
Claims 33-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 33, the claim is considered indefinite because it attempts to claim a process without setting forth any positive, active steps for performing the process.  See also MPEP § 2173.05(1) regarding “use” claims.
	Also, the claim is considered indefinite because it lacks a transitional phrase such as “comprising” to define the scope of the claim.  See MPEP § 2111.03.
	Regarding claim 34, the limitation “wherein a raw material A containing methanol and/or dimethyl ether and toluene is fed into the reaction zone” (at lines 1-2) is unclear because claim 33 sets forth that the method prepares para-xylene and co-produces light olefins from “methanol and/or dimethyl ether and benzene” (at line 2).
Also, the relationship between “a plurality of second reactor feed distributors” (at line 5) and “a plurality of second reactor feed distributors” set forth in claim 33 (at lines 3-4) is unclear.
	Also, the use of the term “respectively” in the limitation, “a raw material B containing methanol and/or dimethyl ether is respectively fed into the reaction zone of the fluidized bed reactor from a plurality of second reactor feed distributors respectively,” (at lines 3-5) is unclear.
	Also, the recitation of “the catalyst” (at lines 5-6) lacks proper positive antecedent basis.
	Regarding claim 35, the relationship between “a plurality of second reactor feed distributors” (at line 5) and “a plurality of second reactor feed distributors” set forth in claim 33 (at lines 3-4) is unclear.
	Also, the relationship between “a catalyst” (at line 7) and “the catalyst” previously set forth in claim 34 (at lines 5-6) is unclear.
	Regarding claim 37, the relationship between “a first reactor feed distributor” (at line 4) and “a first reactor feed distributor” set forth in claim 33 (at line 3) is unclear.
	Also, the recitation of “the catalyst” (at line 5) lacks proper positive antecedent basis.
	Also, it is unclear as to what is meant by the limitation “from a first reactor feed distributor below the fluidized bed reactor” (at lines 4-5) because claim 33 sets forth that the first reactor distributor is located “in the reaction zone” (at lines 5-6), and not “below the fluidized bed reactor”.
	Also, the recitation of “2 to 10 second reactor feed distributors” (at lines 7, 9, and 14) lacks proper positive antecedent basis, and it is unclear as to its relationship with “a plurality of second reactor feed distributors” set forth in claim 33 (at lines 3-4).
	Also, the limitation “to obtain a material stream C-1 containing unconverted methanol and dimethyl [ether]” (at lines 11-12) is unclear because the claim sets forth that “methanol and/or dimethyl ether” is fed to the fluidized bed reactor (at lines 3, 6), which indicates only methanol or only dimethyl ether can be fed to the fluidized bed reactor.
	Also, “the fluidized bed regenerator” (at line 19) lacks proper positive antecedent basis.
	Regarding claim 38, the recitation of “the mixture” (at line 1) lacks proper positive antecedent basis.
	Also, the recitation of “the molecular moles of aromatics” (at line 3), which is drawn to plural aromatic compounds, renders the claim indefinite because the claims set forth that a single aromatic compound is fed from the first reactor feed distributor (i.e., “benzene”, in claim 33, at line 2; mistakenly referred to as “toluene” in claim 34, at line 2).
	Regarding claim 39, the recitation of “the mixture” (at line 2) lacks proper positive antecedent basis.  
Also, the recitation of “the mixture” (at line 2) renders the claim indefinite because claim 34 sets forth “a raw material B containing methanol and/or dimethyl ether is respectively fed into the reaction zone of the fluidized bed reactor from a plurality of second reactor feed distributors respectively” (at lines 3-5), which indicates that only methanol or only dimethyl ether (i.e., not a mixture) can be fed from the plurality of second reactor feed distributors.
	Also, the relationship between “a plurality of second reactor feed distributors” (at line 2) and “a plurality of second reactor feed distributors” set forth in claim 33 (at lines 3-4) is unclear.
	Also, the recitation of “the methanol fed from the first reactor feed distributor” (at lines 3-4) lacks proper positive antecedent basis because claim 34 sets forth “a raw material A containing methanol and/or dimethyl ether…” (at lines 1-3) is fed from the first reactor feed distributor, which indicates that only dimethyl ether can be fed from the first reactor feed distributor.
	Regarding claim 40, the limitation “the catalyst regeneration employs a device… wherein the device comprises the fluidized bed reactor… and a fluidized bed regenerator…” (at lines 1-7) is unclear because the catalyst is not regenerated in the fluidized bed reactor; the catalyst is only regenerated in the fluidized bed regenerator.
	Also, the relationship between “a first reactor feed distributor” (at line 4) and “a first reactor feed distributor” set forth in claim 33 (at line 3) is unclear.
	Also, the relationship between “a plurality of second reactor feed distributors” (at line 4) and “a plurality of second reactor feed distributors” set forth in claim 33 (at lines 3-4) is unclear.
	Also the relationship between “a fluidized bed regenerator” (at lines 6-7) and “the fluidized bed regenerator” set forth in claim 37 (at line 19) is unclear.
	Also, the relationship between “a catalyst” (at line 7) and the “spent catalyst” previously set forth in claim 37 (at lines 8-9 and 19) is unclear.
	Regarding claim 41, each of the following elements lacks proper positive antecedent basis: “the reactor stripper” (at line 2), “the inclined spent catalyst pipe” (at line 2), “the spent catalyst sliding valve” (at line 2), “the spent catalyst lift pipe” (at line 3), “the dilute phase zone of the fluidized bed regenerator” (at line 3), “the regeneration medium” (at line 4), “the regeneration zone of the fluidized bed regenerator” (at line 4), “the flue gas containing CO and CO2” (at lines 5-6), “the regenerator gas-solid separator” (at lines 6-7), “the regenerator stripper” (at line 8), “the inclined regenerated catalyst pipe” (at lines 8-9), “the regenerated catalyst sliding valve” (at line 9), “the regenerated catalyst lift pipe” (at line 9), “the reactor stripping gas” (at line 12), “the reactor stripping gas inlet” (at line 12), “the spent catalyst lifting gas” (at line 14), “the spent catalyst lifting gas inlet” (at line 14), “the regenerator stripping gas” (at line 17), “the regenerator stripping gas inlet” (at lines 17-18), “the regenerated catalyst lifting gas” (at line 19), and “the regenerated catalyst lifting gas inlet” (at lines 19-20).
	Also, the limitation “the first reactor gas-solid separator is placed in the dilute phase zone or outside the reactor shell of the fluidized bed reactor” (at lines 21-22) is unclear because claim 33 already sets forth “the first reactor gas-solid separator is placed in the dilute phase zone or outside a reactor shell” (at lines 9-10).
	Also, a broad range/limitation together with a narrow range/limitation that falls within the broad range/limitation (in the same claim) is considered indefinite when the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, the claim recites the broad limitation of “regenerated catalyst”, and the claim also recites “preferably, the carbon content of the regenerated catalyst is less than or equal to 0.5wt%” (at line 23), which is the narrower statement of the limitation.  The claim is considered indefinite because it is unclear as to whether the limitation introduced by the narrower language is a required limitation of the claim.
	Claims 36 and 42-44 are also rejected because they depend from a rejected base claim.
In addition, claims 37 and 41 are objected to because of the following informalities:  
	In claim 37, the word --ether-- should be inserted after “dimethyl” (twice recited, at lines 6 and 12).
Also, “the stream material C” (at line 11) should be changed to --the material stream C-- for consistent claim terminology, as previously set forth in the claim.
In claim 41, “CO2” should be changed to --CO2--.
Also, “the inlet” (twice recited, at lines 9-10 and 21) should be changed to --the regenerated catalyst inlet-- for consistent claim terminology, as set forth in claim 33 (at line 11).
Appropriate correction is required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774